FILED
                             NOT FOR PUBLICATION                            JUL 12 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HARISHCHANDER SINGH,                             No. 08-71114

               Petitioner,                       Agency No. A079-262-980

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Harishchander Singh, a native and citizen of India, petitions for review of

the Board of Immigration Appeal’s (“BIA”) order denying his motion to reissue a

previous decision. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion, Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir. 2008), we deny

the petition for review.

      The BIA did not act arbitrarily, irrationally, or contrary to law by concluding

that counsel’s affidavit of non-receipt was insufficient to rebut the presumption of

effective service. Cf. Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007)

(statutory duty of service fulfilled when BIA mails decision to petitioner’s or his

counsel’s address of record); see Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002)

(The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational or contrary to law.”).

      Singh’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-71114